Citation Nr: 0833969	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  99-02 789	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been presented to 
reopen previously-denied claims for entitlement to service 
connection for headaches as a residual of head injury and 
residuals of frostbite.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The veteran served on active duty from August 1963 to July 
1965 and from October 1965 to October 1968.

In August 2000, the Board of Veterans' Appeals (Board) denied 
a claim concerning whether new and material evidence had been 
received to reopen a claim of entitlement to service 
connection for PTSD.  The veteran appealed to The United 
States Court of Appeals for Veterans Claims (Court), and in 
an April 2001 Order, the Court vacated the decision and 
remanded the claim to the Board.  In September 2001, the 
Board issued a decision determining that new and material 
evidence had not been submitted to reopen the veteran's 
claim.  The veteran appealed the case to the Court.  In a 
February 2003 Order, the Court vacated and remanded the 
Board's decision.  In July 2003, the Board remanded the claim 
to the RO for further development.

In a June 2006 decision, the Board found that new and 
material evidence had been received and reopened the claim 
for service connection for PTSD, but denied the claim on the 
merits.  The veteran again appealed the case to the Court.  
In a September 2007 Order, the Court granted a Joint Motion 
filed by representatives of both parties, remanding that part 
of the Board's June 2006 decision that denied service 
connection for PTSD for compliance with the instructions 
contained in the Joint Motion.

Subsequent to the Court's September 2007 Order, the veteran's 
attorney requested the opportunity to appear at a hearing 
before a Veteran's Law Judge.  A remand to provide for such a 
hearing was promulgated in January 2008, and in July 2008, a 
hearing was held via videoconference before the undersigned 
Acting Veterans Law Judge.

The issue of entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action on his part is required.


FINDINGS OF FACT

1.  Service connection for headaches as a residual of head 
injury and residuals of frostbite was denied by the Board of 
Veterans' Appeals (Board) December 1975; an application to 
reopen the claim for service connection for residuals of a 
head injury was denied by the Board in September 1982, and 
the veteran did not appeal these decisions.

2.  Evidence submitted since the December 1975 and September 
1982 decisions does not tend to show that the veteran 
currently has residuals of frostbite or residuals of a head 
injury.  


CONCLUSION OF LAW

Evidence received since the Board denied entitlement to 
service connection for residuals of frostbite and residuals 
of a head injury is not new and material, and the December 
1975 and September 1982 decisions of the Board are final and 
are not reopened.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107, 
5108, 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 
3.156(a), 3.159, 20.302, 20.1100 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  First, proper notice must be provided to a 
claimant before the initial VA decision on a claim for 
benefits and must:  (1) inform the claimant about the 
information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

With regard to claims to reopen based upon the submission of 
new and material evidence, the Court of Appeals for Veterans 
Claims (Court) has held that the terms "new" and 
"material" have specific, technical meanings that are not 
commonly known to VA claimants.  Because these requirements 
define particular types of evidence, when providing the 
notice required by the VCAA, it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a 
service-connection claim.  In other words, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In this case, such notice was provided in a June 2006 letter.  
The appeal was subsequently re-adjudicated in a February 2008 
Supplemental Statement of the Case.

The RO provided the veteran with the regulatory provisions 
governing service connection and finality, as well as the 
substance of the regulation pertaining to the VA's duties to 
notify and assist in a Statement of the Case dated in 
September 2004.  The veteran was informed of the law 
governing the assignment of disability ratings and effective 
dates in a February 2008 letter, prior to the most recent 
adjudication of his claims in the February 2008 Supplemental 
Statement of the Case.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Additionally, we observe that he is 
represented by an attorney who is well-versed in the 
procedural and substantive provisions of veterans law.

VA medical records, private medical records, service medical 
records and VA medical examinations have been obtained in 
support of the veteran's claims.  The veteran has been 
afforded the opportunity to testify during a hearing on 
appeal.  We are satisfied that all relevant evidence 
pertaining to the issue decided herein has been obtained.  
All relevant records and contentions have been carefully 
reviewed.  The veteran does not contend that there are and 
the Board has not identified any further areas of inquiry 
pertinent to the issues resolved in this decision.  Thus, the 
Board concludes that VA has satisfied its duties to notify 
and assist, and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

Service connection for headaches, claimed as residuals of a 
head injury, and residuals of frostbite was denied in a 
December 1975 Board decision.  The veteran was notified of 
this decision in the same month.  An attempt to reopen the 
finally-denied claim for residuals of a head injury was 
denied by the Board in September 1982.  The Board's decision 
is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

The regulation governing reopening claims, 38 C.F.R. § 
3.156(a) was revised effective August 29, 2001.  The revised 
version, which is applicable in this case since the veteran 
submitted his claim to reopen in April 2004, states that a 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence record at the time of the last 
prior final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claims.

Service connection for headaches, claimed as residuals of 
head injury, and residuals of frostbite was previously denied 
on the basis that although the veteran had indeed suffered a 
head injury and mild frostbite, also described as cold 
sensitivity in service, both injuries were acute and 
transitory in nature, with no chronic or permanent residuals.  
The evidence of record at the time included the veteran's 
service medical treatment records, post-service private and 
VA treatment records, and VA examination reports, in addition 
to the veteran's own contentions.  

In the effort to reopen the claim for service connection, the 
veteran has submitted essentially his own contentions only.  
He has also been provided with VA examinations.  
Additionally, multiple VA and private medical records have 
been added to his file in the context of other claims.

The veteran's own contentions, that he sustained a head 
injury during service which has caused residual headaches 
since the original injury and that he suffers from residuals 
of frostbite during service, are merely repetitive of those 
he had previously presented.  Thus, they cannot be considered 
either new or material under the definitions set forth in 38 
C.F.R. § 3.156(a), and cannot serve to reopen the previously-
denied claims.  The Court has specifically held that lay 
assertions of medical causation cannot suffice to reopen a 
previously-denied claim.  Marciniak v. Brown, 10 Vet. App. 
198 (1997).  Since he is not a medical expert, he is not 
competent to identify the cause of his headaches, or to 
express an authoritative opinion regarding his current 
medical condition vis-à-vis either his headaches or claimed 
residuals of frostbite.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The recent medical and treatment records post-date the 
Board's decision and are new.  However, a VA examination 
conducted in April 2005 could not relate the diagnosed 
peripheral neuropathy of the hands and feet to his military 
service. And while he was treated for tension headaches, 
these were also not related to service.  Clearly, the records 
do not contain any information tending to show that the 
veteran currently suffers from headaches as a residual of 
head trauma during service or that he currently suffers from 
any residuals of frostbite during service.  As such, they do 
not, alone or when considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the claim, and cannot be considered material for 
purposes of reopening the previously-denied claims.

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  The 
United States Court of Veterans Appeals has interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In this case, the veteran has not submitted any new evidence 
tending to show the presence of current disabilities related 
to the events in service, which were previously determined to 
have been acute and transitory in nature.  

In the absence of new and material evidence, the 
preponderance of the evidence is against the veteran's 
attempt to reopen his claim and the application must be 
denied.


ORDER

The application to reopen previously-denied claims for 
entitlement to service connection for headaches as a residual 
of head injury and residuals of frostbite is denied.


REMAND

Upon review of the claims file and the veteran's contentions, 
the Board is of the opinion that additional evidentiary 
development is required before the concerns raised in the 
Joint Motion for Remand may be fully addressed.

Initially, we observe that the veteran reports receiving VA 
medical care for mental health issues.  During the July 2008 
hearing on appeal, he reported that he was receiving mental 
health treatment at the St. Petersburg Vet Center.  To obtain 
a complete picture of the veteran's diagnosis and treatment, 
these records should be obtained for review by adjudicators.  
Any VA medical records are deemed to be constructively of 
record in proceedings before the Board and should be obtained 
prior to further review of the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Service connection for PTSD requires 1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), i.e., a diagnosis in conformity with the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, 
The American Psychiatric Association (1994), (DSM-IV); 2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  All three requirements must 
be satisfied for an award of service connection to be 
implemented.

Essentially, the firm diagnoses of PTSD as related to the 
veteran's service experiences which are contained in the 
record were rendered by a private psychologist, who was 
apparently retained by the veteran for the purposes of 
supporting his VA claim.  Although his VA treatment reports 
contain diagnoses of PTSD, careful review of the records 
reveals that the initial diagnosis of PTSD, rendered in April 
1981, was predicated upon a post-service stressor event, that 
is, a gunshot wound sustained by the veteran in 1974.  
Additionally, the veteran carries psychiatric diagnoses of 
alcohol dependence and depression.

Within the legal framework for evaluating claims of service 
connection for PTSD, the sufficiency of a stressor is a 
medical determination, while the occurrence of the stressor 
is a legal determination.  Sizemore v. Principi, 18 Vet. App. 
264 (2004).  

In this case, the record contains verification of one of the 
veteran's claimed stressor events, the murder of a military 
policeman, which the veteran asserts he witnessed.  This is 
only one element which must be satisfied under law for a 
grant of service connection for PTSD to be warranted, 
however.  Under 38 C.F.R. § 3.304(f), service connection for 
PTSD also requires medical evidence demonstrating a diagnosis 
in conformity with the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, Fourth Edition, The American Psychiatric 
Association (1994), (DSM-IV) and a link, established by 
medical evidence, between current symptoms and an in-service 
stressor.  

It is not clear that this verified stressor was actually the 
cause of his PTSD, as contended by the veteran.  The various 
medical opinions of record are not in agreement on this 
important point.  In particular, we note that the initial 
diagnosis of PTSD, rendered in April 1981, is predicated upon 
a post-service stressor event, a gunshot wound sustained by 
the veteran.  We observe that the veteran has experienced 
multiple non-service related stressor events during his post-
service life, to include a serious car accident in March 
1972, several workplace injuries; and he has been 
incarcerated for criminal actions upon at least several 
occasions.  Thus, further clarification of the diagnosis and 
the link to service is indicated.

Lastly, we note that the veteran has reported receiving VA 
medical care from the VA Medical Centers in Tuskegee, 
Alabama, between 1984 and 1986, and in Washington DC, but 
with no particular dates specified.  No records from either 
facility are currently available for review.  Any VA medical 
records are deemed to be constructively of record in 
proceedings before the Board and should be obtained prior to 
further review of the claims file.  Bell, supra.  

Thus, further medical information is needed to clearly 
identify the veteran's proper diagnosis, and if PTSD is 
definitively diagnosed, to link PTSD to his verified service 
stressor event.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records 
reflecting VA mental health/psychiatric 
treatment afforded to the veteran in 
Tuskegee between 1984 and 1986, and in 
Washington, DC, which are not contained 
in his claims file for inclusion in the 
file. 

2.  The veteran should be afforded a VA 
psychiatric examination to identify 
whether a diagnosis of PTSD is 
appropriate under the criteria set forth 
in DSM-IV, and if so, whether the PTSD 
may be medically linked to the verified 
stressor event, as opposed to post-
service events.  The claims folder, 
including the records obtained pursuant 
to the above request, must be made 
available to the examiner for review 
before the examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  The examiner is 
requested to render a complete 
explanation as to the diagnosis reached, 
and to specifically comment upon and 
either reconcile or distinguish the 
previous diagnoses of PTSD contained in 
the record.  A full and complete medical 
explanation of the conclusions reached 
will be of great assistance to the Board.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If either benefit sought on 
appeal remains denied, the veteran and 
his attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


